 



EXHIBIT 10.9

THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
2003 YEAR-END OPTION AWARD

     This Award Agreement sets forth the terms and conditions of the 2003
year-end award (this “Award”) of Nonqualified Stock Options (“2003 Year-End
Options”) granted to you under The Goldman Sachs Amended and Restated Stock
Incentive Plan (the “Plan”).

     1.     The Plan. This Award is made pursuant to the Plan, the terms of
which are incorporated in this Award Agreement. Capitalized terms used in this
Award Agreement that are not defined in this Award Agreement have the meanings
as used or defined in the Plan. References in this Award Agreement to any
specific Plan provision shall not be construed as limiting the applicability of
any other Plan provision.

     2.     Award. The Award Statement delivered to you sets forth (i) the Date
of Grant of the 2003 Year-End Options, (ii) the number of 2003 Year-End Options
and (iii) the Exercise Price of each 2003 Year-End Option. Until shares of
Common Stock (“Shares”) are delivered to you pursuant to Paragraph 7 after you
exercise your 2003 Year-End Options, you have no rights as a shareholder of GS
Inc. THIS AWARD IS CONDITIONED ON YOUR SIGNING THE RELATED SIGNATURE CARD AND
RETURNING IT TO GS INC. BY THE DATE SPECIFIED ON THE SIGNATURE CARD, AND IS
SUBJECT TO ALL TERMS, CONDITIONS AND PROVISIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE ARBITRATION AND CHOICE OF FORUM
PROVISIONS SET FORTH IN PARAGRAPH 13. BY SIGNING AND RETURNING THE RELATED
SIGNATURE CARD (WHICH, AMONG OTHER THINGS, OPENS THE CUSTODY ACCOUNT REFERRED TO
IN PARAGRAPH 7 IF YOU HAVE NOT DONE SO ALREADY), YOU WILL HAVE CONFIRMED YOUR
ACCEPTANCE OF ALL OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.

     3.     Expiration Date. The Expiration Date for your 2003 Year-End Options
is November 29, 2013 (in New York). Notwithstanding anything to the contrary in
this Award Agreement, but subject to earlier termination as provided in this
Award Agreement or otherwise in accordance with the Plan, on the Expiration Date
all of your then Outstanding 2003 Year-End Options shall terminate.

     4.     Vesting.

     (a)  In General. Except as provided below in Paragraphs 4(b), 4(c) and
4(d), on each Vesting Date you shall become Vested in the number or percentage
of your then Outstanding 2003 Year-End Options as specified next to such Vesting
Date on the Award Statement (subject to rounding to avoid becoming vested in
fractional 2003 Year-End Options). While continued active Employment is not
required in order for your Outstanding Vested 2003 Year-End Options to become
exercisable, all other conditions of this Award Agreement shall continue to
apply to such Vested 2003 Year-End Options, and failure to meet such terms and
conditions may result in the termination of this Award.

     (b)  Death. Notwithstanding any other provision of this Award Agreement, if
you die prior to an applicable Vesting Date, as soon as practicable after the
date of death and after such documentation as may be requested by the Committee
is provided to the Committee, any such 2003 Year-End Options that were
Outstanding but that had not yet become Vested immediately prior to your death
shall become Vested, but all other conditions of this Award Agreement thereafter
shall apply to the representative of your estate.

     (c)  Extended Absence, Retirement and Downsizing.

     (i)  Notwithstanding any other provision of this Award Agreement, but
subject to Paragraph 5(c), in the event of the termination of your Employment by
reason of Extended Absence or Retirement (determined as

 



--------------------------------------------------------------------------------



 



described in Section 1.2.19 of the Plan), the condition set forth in Paragraph
5(a) shall be waived with respect to any 2003 Year-End Options that were
Outstanding but that had not yet become Vested immediately prior to such
termination of Employment (as a result of which such 2003 Year-End Options shall
become Vested), but all other conditions of this Award Agreement shall continue
to apply.

     (ii)  Notwithstanding any other provision of this Award Agreement and
subject to your executing such general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee, if your Employment is terminated without Cause solely by
reason of a “downsizing,” the condition set forth in Paragraph 5(a) shall be
waived with respect to your 2003 Year-End Options that were Outstanding but that
had not yet become Vested immediately prior to such termination of Employment
(as a result of which such 2003 Year-End Options shall become Vested), but all
other conditions of this Award Agreement shall continue to apply. Whether or not
your Employment is terminated solely by reason of a “downsizing” shall be
determined by the Firm in its sole discretion. No termination of Employment
initiated by you, including any termination claimed to be a “constructive
termination” or the like or a termination for good reason, will be solely by
reason of a “downsizing.”

     (d)  Change in Control. Notwithstanding any other provision of this Award
Agreement, if there is a Change in Control and your Employment terminates as
described in Paragraph 6(d), the condition set forth in Paragraph 5(a) shall be
waived with respect to any 2003 Year-End Options that were Outstanding but that
had not yet become Vested immediately prior to such termination of Employment
(as a result of which such 2003 Year-End Options shall become Vested), but all
other terms and conditions of this Award Agreement shall continue to apply.

     5.     Termination of 2003 Year-End Options Upon Certain Events.

     (a)  Unless the Committee determines otherwise, and except as provided in
Paragraphs 4(b), 4(c) and 4(d), if your Employment terminates for any reason or
you otherwise are no longer actively employed with the Firm, your 2003 Year-End
Options that were Outstanding but had not yet become Vested immediately prior to
your termination of Employment immediately shall terminate.

     (b)  Unless the Committee determines otherwise, all of your Outstanding
2003 Year-End Options (whether or not Vested) immediately shall terminate if at
any time prior to the date you exercise such 2003 Year-End Options:

     (i)  you attempt to have any dispute under the Plan or this Award Agreement
resolved in any manner that is not provided for by Paragraph  13 or Section 3.17
of the Plan;

     (ii)  any event that constitutes Cause has occurred;

     (iii)  you in any manner, directly or indirectly, (A) Solicit any Client to
transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Firm, (B) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and any such Client
or (C) Solicit any person who is an employee of the Firm to resign from the Firm
or to apply for or accept employment with any Competitive Enterprise; or

     (iv)  you fail to certify to GS Inc., in accordance with procedures
established by the Committee, that you have complied, or the Committee
determines that you in fact have failed to comply, with all the terms and
conditions of the Plan and this Award Agreement. By exercising any 2003 Year-End
Option under this Award Agreement, or by accepting the delivery of Shares under
this Award Agreement, you shall be deemed to have represented and certified at
such time that you have complied with all of the terms and conditions of the
Plan and this Award Agreement.

2



--------------------------------------------------------------------------------



 



     (c)  Without limiting the application of Paragraph 5(b), your Outstanding
2003 Year-End Options that become Vested in accordance with Paragraph 4(c)(i)
immediately shall terminate if, prior to the original Vesting Date with respect
to such 2003 Year-End Options, you (i) form, or acquire a 5% or greater equity
ownership, voting or profit participation interest in, any Competitive
Enterprise, or (ii) associate in any capacity (including, but not limited to,
association as an officer, employee, partner, director, consultant, agent or
advisor) with any Competitive Enterprise. Notwithstanding the foregoing, unless
otherwise determined by the Committee in its discretion, this Paragraph 5(c)
will not apply if your termination of Employment by reason of Extended Absence
or Retirement is characterized by the Firm as “involuntary” or by “mutual
agreement” other than for Cause and if you execute such a general waiver and
release of claims and an agreement to pay any associated tax liability, both as
may be prescribed by the Firm or its designee. No termination of Employment
initiated by you, including any termination claimed to be a “constructive
termination” or the like or a termination for good reason, will constitute an
“involuntary” termination of Employment or a termination of Employment by
“mutual agreement.”

     6.     Exercisability of Vested 2003 Year-End Options.

     (a)  In General. Only 2003 Year-End Options that are Outstanding and Vested
can be exercised. Outstanding Vested 2003 Year-End Options must be exercised in
accordance with procedures established by the Committee from time to time but,
subject to Paragraph 6(d), not earlier than the Initial Exercise Date. The
Initial Exercise Date for your 2003 Year-End Options shall be a date specified
by the Committee that is not more than thirty (30) Business Days after the date
listed on the Award Statement as the Initial Exercise Date, if the date listed
as the Initial Exercise Date on the Award Statement is during a Window Period
or, if the date listed on the Award Statement is not during a Window Period, on
a date specified by the Committee that is not more than 30 Business Days after
the first Trading Day of the first Window Period that begins thereafter. For
this purpose, a “Trading Day” is a day on which Shares trade regular way on the
New York Stock Exchange. The Committee may from time to time prescribe periods
during which the Vested 2003 Year-End Options shall not be exercisable. In
addition, the exercise procedures established by the Committee may require you
to take specific steps in order to exercise your 2003 Year-End Options within a
minimum time prior to the effective date of exercise.

     (b)  Death. Notwithstanding any other provision of this Award Agreement, if
you die and, at the time of your death, you have any Outstanding 2003 Year-End
Options, such Outstanding 2003 Year-End Options (i) shall be exercisable by the
representative of your estate in accordance with Paragraph 6(a) beginning on the
later of (x) the Initial Exercise Date and (y) a date that is as soon as
practicable after the date of death and after such documentation as may be
requested by the Committee is provided to the Committee and (ii) unless earlier
terminated in accordance with the terms of this Award Agreement, shall remain
exercisable until the Expiration Date.

     (c)  Other Terminations of Employment. Subject to Paragraphs 5(b) and 5(c),
upon the termination of your Employment for any reason (other than death or
Cause), your then Outstanding Vested 2003 Year-End Options shall be exercisable
in accordance with Paragraph 6(a) beginning on the Initial Exercise Date and,
unless earlier terminated in accordance with the terms of this Award Agreement,
shall remain exercisable until the Expiration Date.

     (d)  Change in Control. Notwithstanding anything to the contrary in this
Award Agreement, if a Change in Control shall occur, and within 18 months
thereafter the Firm terminates your Employment without Cause or you terminate
your Employment for Good Reason, as provided in Paragraph 4(d), all of your 2003
Year-End Options that were Outstanding but that had not yet become Vested
immediately prior to your termination of Employment, shall become Vested, and
all of your Outstanding Vested 2003 Year-End Options shall become exercisable
and, unless earlier terminated in accordance with the terms of this Award
Agreement, shall remain exercisable until the Expiration Date.

     7.     Delivery. Unless otherwise determined by the Committee, or as
otherwise provided in this Award Agreement, including, without limitation,
Paragraphs 10 and 11, after receipt of payment of the Exercise Price in respect
of a 2003 Year-End Option, a Share shall be delivered by book-entry credit to
the Custody Account maintained by you. Notwithstanding the foregoing, if you are
or become considered by GS Inc. to be one of its “covered employees”

3



--------------------------------------------------------------------------------



 



within the meaning of Section 162(m) of the Code, then you shall be subject to
the provisions of Section 3.21.1 of the Plan, as a result of which delivery of
your Shares may be delayed. In accordance with Section 1.3.2(h) of the Plan, in
the discretion of the Committee, in lieu of all or any portion of the Shares
otherwise deliverable upon the exercise of all or any portion of your 2003
Year-End Options, the Firm may deliver cash, other securities, other Awards or
other property, and all references in this Award Agreement to deliveries of
Shares shall include such deliveries of cash, other securities, other Awards or
other property.

     8.     Repayment. The provisions of Section 2.3.5 of the Plan (which
requires Award recipients to repay to the Firm amounts delivered to them if the
Committee determines that all terms and conditions of this Award Agreement in
respect of such exercise were not satisfied) shall apply to this Award.

     9.     Non-transferability. Except as may otherwise be provided by the
Committee, the limitations on transferability set forth in Section 3.5 of the
Plan shall apply to this Award. Any purported transfer or assignment in
violation of the provisions of this Paragraph 9 or Section 3.5 of the Plan shall
be void.

     10.     Withholding, Consents, Transactions Involving Common Stock and
Legends.

     (a)  The delivery of Shares upon exercise of your 2003 Year-End Options is
conditioned on your satisfaction of any applicable withholding taxes in
accordance with Section 3.2 of the Plan.

     (b)  If you are or become a Managing Director, your rights in respect of
your 2003 Year-End Options are conditioned on your becoming a party to any
shareholders’ agreement to which other similarly situated employees of the Firm
are a party.

     (c)  Your rights in respect of your 2003 Year-End Options are conditioned
on the receipt to the full satisfaction of the Committee of any required
consents (as described in Section 3.3 of the Plan) that the Committee may
determine to be necessary or advisable.

     (d)  You understand and agree, in accordance with Section 3.3 of the Plan,
by accepting this Award, you have expressly consented to all of the items listed
in Section 3.3.3(d) of the Plan, which are incorporated herein by reference.

     (e)  You understand and agree, in accordance with Section 3.22 of the Plan,
by accepting this Award you have agreed to be subject to the Firm’s policies in
effect from time to time concerning trading in Shares, hedging or pledging
Shares and equity-based compensation or other awards, and confidential or
proprietary information, and to effect sales of Shares delivered to you in
respect of your 2003 Year-End Options in accordance with such rules and
procedures as may be adopted from time to time with respect to sales of such
Shares (which may include, without limitation, restrictions relating to the
timing of sale requests, the manner in which sales are executed, pricing method,
consolidation or aggregation of orders and volume limits determined by the
Firm). In addition, you understand and agree that you shall be responsible for
all brokerage costs and other fees or expenses associated with your Award,
including without limitation, such brokerage costs or other fees or expenses in
connection with the exercise of your 2003 Year-End Options or the sale of Shares
delivered to you hereunder.

     (f)  GS Inc. may affix to Certificates representing Shares issued upon
exercise of your 2003 Year-End Options any legend that the Committee determines
to be necessary or advisable (including to reflect any restrictions to which you
may be subject under a separate agreement with GS Inc.). GS Inc. may advise the
transfer agent to place a stop order against any legended Shares.

4



--------------------------------------------------------------------------------



 



     11.     Right of Offset. The obligation to deliver Shares upon exercise of
your 2003 Year-End Options is subject to Section 3.4 of the Plan, which provides
for the Firm’s right to offset against such obligation any outstanding amounts
you owe to the Firm and any amounts the Committee deems appropriate pursuant to
any tax equalization policy or agreement.

     12.     Amendment. The Committee reserves the right at any time to amend
the terms and conditions set forth in this Award Agreement, and the Board may
amend the Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend the Award Agreement and the Plan as
described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of
this Award Agreement shall be in writing signed by an authorized member of the
Committee or a person or persons designated by the Committee.

     13.     Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, YOU
UNDERSTAND AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET
FORTH IN SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY
REFERENCE AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY
OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING
THE PLAN OR THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW
YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE
PLAN, SHALL APPLY.

     14.     Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.

     15.     Headings. The headings in this Award Agreement are for the purpose
of convenience only and are not intended to define or limit the construction of
the provisions hereof.

     IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.

          THE GOLDMAN SACHS GROUP, INC.           By: -s- Henry M. Paulson, Jr.
[y94357y9435703.gif]     Name: Henry M. Paulson, Jr.     Title: Chairman and
Chief Executive Officer

5